DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/14/2021 has been entered. Claims 1, 3-4 and 6 have been amended. Claim 2 has been cancelled. Claims 1 and 3-7 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/14/2020.

Drawings
The drawings were received on 01/14/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr (Pub. No. US 2016/0278971 A1), hereinafter Taylor.
	Regarding claim 1, Taylor discloses (figs. 1-4 and annotated fig. 1a and 3) a colostomy bag spacer assembly being configured to space a colostomy bag from a user’s skin thereby inhibiting said colostomy bag from pancaking (assembly shields and protects stoma from contacting and being blocked by external factors, ¶ 0018, ln. 4-9, thus providing a space between the colostomy bag and the user’s skin), said assembly comprising:
	An ostomy bag (pouch 16) having an input port (see fig. 4);
	An ostomy wafer (flange 14) having an aperture extending therethrough for insertably receiving a stoma (10) (see annotated fig. 3), said ostomy wafer including a retainer being coupled thereto (see annotated fig. 3), said retainer comprising a leg extending away from a first surface of said ostomy wafer and a foot being spaced form said first surface (see annotated fig. 3), said retainer being positioned to surround said aperture (see annotated fig. 3);
	And a spacer (stoma guard 100) being releasably coupled to said retainer (see annotated fig. 3, snap lock design, ¶ 0022, ln. 9-12), said input port on said ostomy bag 

    PNG
    media_image1.png
    598
    643
    media_image1.png
    Greyscale

Taylor Annotated Fig. 1

    PNG
    media_image2.png
    478
    803
    media_image2.png
    Greyscale

Taylor Annotated Fig. 3
	While Taylor fails to disclose that said retainer is continuously arcuate such that said retainer defines a ring, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect said retainer to be continuously arcuate such that said retainer defines a ring as the portion of the spacer of Taylor that engages with said retainer is continuously arcuate (see circular base ring 102, ¶ 0019, ln. 4) as well as the bag ring (18, ¶ 0022, ln. 3-4). Providing a continuously arcuate retainer such that it defines a ring provides a reasonable expectation of success of the snap lock design of the spacer and the retainer along the entire circumference of the assembly such that leakage is prevented around the entire assembly. 
	Regarding claim 3, Taylor further discloses (figs. 1-2 and annotated fig. 3) a lip (base ring 102) being coupled to said spacer (¶ 0019), said lip engaging said retainer thereby retaining said spacer on said wafer (see annotated fig. 3), said lip extending 
	Regarding claim 4, Taylor further discloses (annotated fig. 1A and fig. 1B) that said top edge of said spacer has a cut out portion (opening 108) curving downward toward said bottom edge (see annotated fig. 1A and fig.1B, ¶ 0019). 
	Regarding claim 5, Taylor further discloses (figs. 3-4) that said input port on said ostomy bag insertably receives said top edge of said spacer (¶ 0022, see fig. 4) having a bounding edge (bag ring 18) of said input port frictionally engaging said outer surface of said spacer (see fig. 3). 
	Regarding claim 6, Taylor discloses (figs. 1-4 and annotated figs. 1A and 3) a colostomy bag spacer assembly being configured to space a colostomy bag from a user’s skin thereby inhibiting said colostomy bag from pancaking (i.e., assembly shields and protects stoma from contacting and being blocked by external factors, ¶ 0018, thus providing a space between the colostomy bag and the user’s skin), said assembly comprising:
	An ostomy bag (pouch 16) having an input port (see fig. 4);
	An ostomy wafer (flange 14) having an aperture extending therethrough for insertably receiving a stoma (10) (see annotated fig. 3), said ostomy wafer having a first surface (see annotated fig. 3), said ostomy wafer including a retainer being coupled thereto (see annotated fig. 3), said retainer comprising a leg extending away from said first surface of said ostomy wafer and a foot being spaced from said first surface (see 
	a spacer (stoma guard 100) being releasably coupled to said retainer (see annotated fig. 3, snap lock design, ¶ 0022), said input port on said ostomy bag insertably receiving said spacer (stoma guard protrudes into the interior of the pouch, ¶ 0022, see fig. 4) such that said ostomy bag is spaced from the user’s skin to resist being compressed against the user’s skin thereby inhibiting leakage of feces between said ostomy wafer and the user’s skin (¶ 0018), said spacer having a top edge, a bottom edge and an outer surface extending therebetween (see annotated fig. 1a), said outer surface being continuously arcuate (see annotated fig. 1a);
	a lip (base ring 102) being coupled to said spacer (¶ 0019), said lip engaging said retainer thereby retaining said spacer on said wafer (see annotated fig. 3), said lip extending outwardly from said outer surface of said spacer (see annotated fig. 1A), said lip being aligned with and being coextensive with said bottom edge (see annotated fig. 1A), said lip being positioned between the foot on said retainer and said first surface of said wafer when said spacer is releasably coupled to said retainer (see annotated fig. 3), said input port on said ostomy bag insertably receives said top edge of said spacer (¶ 0022, see fig. 4) having a bounding edge (bag ring 18) of said input port frictionally engaging said outer surface of said spacer (see fig. 3).
	While Taylor fails to disclose that said retainer is continuously arcuate such that said retainer defines a ring, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect said retainer to be continuously arcuate such that said retainer defines a ring as the portion of the spacer of Taylor that 
	Regarding claim 7, Taylor further discloses (annotated fig. 1A and fig. 1B) that said top edge of said spacer has a cut out portion (opening 108) curving downward toward said bottom edge (see annotated fig. 1A and fig.1B, ¶ 0019).

Response to Arguments
Applicant’s arguments, see page 5, filed 01/14/2021, with respect to the objections to claim 3 and claims 2-7 rejected under 35 USC §112 have been fully considered and are persuasive in view of the amendments to the claims. The objections and 112 rejections of claims 2-7 have been withdrawn. 
Applicant's arguments filed 01/14/2021, with respect to claims 1 have been fully considered but they are not persuasive. As discussed in the rejection above, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect the retainer to be continuously arcuate shape forming a ring. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571) 270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781